NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN K. CARTER,                                No.    18-17318

                Plaintiff-Appellant,            D.C. No. 4:17-cv-07086-KAW

 v.
                                                MEMORANDUM*
OATH HOLDINGS, INC.,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Northern District of California
                Kandis A. Westmore, Magistrate Judge, Presiding**

                         Submitted December 11, 2019***

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Brian K. Carter appeals pro se from the district court’s judgment dismissing

his action alleging trademark infringement claims. We have jurisdiction under 28

U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by striking Carter’s filing

challenging defendant’s correction in its notice of removal of the proper named

defendant, or by denying Carter’s motions for “award of compensation.” See

Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010) (setting

forth standard of review and explaining that a district court has inherent power to

control its docket, including power to strike items from the docket).

      In his opening brief, Carter fails to raise, and therefore has waived, any

challenge to the district court’s dismissal of his action. See Indep. Towers of Wash.

v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any

claims that were not actually argued in appellant’s opening brief.”); Acosta-Huerta

v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro

se appellant’s opening brief are waived).

      AFFIRMED.




                                            2                                   18-17318